DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered. It is noted that the claim amendments file 08/27/2020were not entere as they were not compliant with 37 CFR 1.121.
 
Election/Restrictions
The species election requirement was previously withdrawn and the claims are examined with regard to their full, stated breadth.
Claims 2-4,8,15,17-19 are canceled. Claims 26-29 are added. 
Claims 1,5-7,9-14, 16, and 20-29 are under consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26-29 depend from claim 1. Claim 1 specifically defines RPE cells as measured using PMEL17 as a marker. Not all RPE cells express PMEL17. Claim 26 refers to 95% pure RPE cells without referring to the PMEL17 marker as defining and limiting. It is not clear that claims 26-29 are limited to PMEL17-expressing cells or any cell that can be defined as RPE based on morphology or expression of non-PMEL17 markers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,5-7,9-14,16,20-25  remain rejected and newly added claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al (US 2015/0159134-from IDS filed 03/19/2017) and Sundberg (2009, Stem Cell Research, 2:113-124) in view of Valamehr et al (US 2014/0220681-previously cited).
The claims are drawn to a method of providing an enriched population of retinal pigment epithelial (RPE) cells comprising (a) obtaining a starting population comprising RPE cells and (b) enriching the starting population for mature RPE cells expressing BEST1 by removing cells positive for CD24, CD56, and/or CD90.
Regarding claims 1,16 and 25, Choudhary teach a method of producing purified retinal pigment epithelial (RPE) cells by taking a starting cell population of human embryonic stem cells (ESC) or human induced pluripotent stem cells (iPSC), culturing them and then further purifying them by FACS or MACS for positive selection targeting RPE cells (page 10 para 232-240). Negative selection can also be applied to target contaminating cell types which lead to their removal and also contribute to the generation of a pure RPE population (page 10 para 240). The removal of residual contaminating cells such as pluripotent cells that may possibly be present in the final RPE population is suggested (page 10 para 241). Choudhary teach at paragraphs 85 and 180, that RPE cells that are produced have a cobblestone morphology, are pigmented and express markers including BEST1, CRALBP,PMEL17,MITF, which are markers recited by various claims.  It would follow that negative selection of pluripotent stem cells, which removes them from the population, would result in some degree of enrichment of the RPE cells that Choudhary teaches as expressing BEST1, CRALBP, PMEL17 and MITF.
Sundberg also taught differentiation of pluripotent stem cells into cells of neural lineages that are usually heterogeneous populations that contain undifferentiated cells. Sundberg taught  CD56 is expressed in early neural differentiation. Sundberg teaches CD24 and CD90 as markers of pluripotent stem cells. Sundberg teaches that these markers are also associated with neural stem cells and precursor cells. While it was in the interest of Sundberg to use these markers to isolate relatively undifferentiated cells by positive selection, Sundberg does teach use of negative selection of cells expressing CD326, which are deemed relatively un-differentiated contaminants that lead to undesirable teratoma formation. 
Thus, Choudhary taught enrichment of RPE cells by negative selection of non-RPE cells and Sundberg highlighted use of positive and negative selection of various differentiative states 
Valamehr also teaches methods for depleting pluripotent stem cells following differentiation into a desired lineage (see paragraph 206). Valamehr teaches CD56 as a marker of pluripotent stem cells that is useful for cell sorting (page 19 para 202). The desired lineage is taught to be depleted of pluripotent stem cells to obtain a population of differentiated cells using magnetic beads or FACS based on markers of pluripotency (page 19 para 206), including CD56.
Therefore one of ordinary skill in the art would have been motivated to use CD56 as a marker for contaminating pluripotent stem cells, and CD24 and CD90 as markers of somewhat undifferentiated cells (neural precursors),  to remove them contaminating non-RPE cells from the RPE cell population in the method of Choudhary because each of Choudhary, Sundberg and Valamehr teach that purifying a desired cell population by negative selection of contaminating cells using markers of pluripotency is beneficial for enhancing the purity of the desired cells. One of ordinary skill in the art would have had a reasonable expectation of success because Choudhary, Sundberg and Valamehr teach using antibodies that bind to pluripotent stem cell markers and relatively less differentiated neural precursor cells in FACS and magnetic bead technology (MACS), such as CD24,CD56 and CD90, as suitable for removing pluripotent stem cells and precursor cells from a mixed population comprising desired differentiated cells.
Regarding claims 5-7,9-17 and 21-29 , Choudhary teach embodiments wherein more than 90% of the cells expressed the RPE marker PMEL17 (page 15 para 334) and more than 95% of the cells expressed PMEL17 (page 16 para 354). Choudhary teach that the goal of their method is to obtain a highly purified RPE population free of contaminating cell type (page 10 para 240) and this would mean a RPE population that was as close to 100% as possible. 
Regarding claims 9 and 10, Choudhary teach wherein the starting cell population is prepared from pluripotent stem cells (ESC) or induced pluripotent stem (iPSC) cells (page 10 para 233).
Regarding claims 11 and 12, Choudhary teach wherein the cells that are removed by negative selection by using antibodies (page 10 para 240) and Sundberg and Valamehr teach that magnetic bead-based sorting (MACS), fluorescence-based sorting (FACS) and an antibodies can be used to remove pluripotent/less differentiated stem cells from a desired cell population as well. Therefore one of ordinary skill in the art would have been motivated to use these techniques in the method of Choudhary to remove the contaminating pluripotent stem cells with a reasonable expectation of success because Sundberg andValamehr teach that using antibodies that bind to pluripotent stem cell markers in FACS and magnetic bead technology (MACS), such as CD24,CD56,and CD90 as suitable for removing pluripotent stem cells and other relatively less-differentiated cells from a mixed population.
Regarding claims 13 and 14, Choudhary does not teach genetically modifying the starting pluripotent stem cell population or the RPE population in their embodiment (page 10 para 231-241) nor that genetically modifying the cells is required.
Regarding claim 20, Choudhary teaches determining a percentage of cells expressing MITF, PMEL17, Best1, CRALBP (retinal epithelial-specific markers) (page 4 para 111, Fig 2B, page 5 para 141 Fig 13C, 13F, page 7 para 180) which determines a level of enrichment of the 
Therefore the combined teachings of Choudhary et al, Sundberg and Valamehr et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. Applicant argues that Choudhary relates to positive selection which is a distinct form the negative selection of the instant claims. Applicant discusses that for positive selection, desired cells are removed from contaminating cells and that a problem with positive selection is that antibody will remain attached to the desired cells. Applicant argues positive selection is distinct from negative selection and Choudhary does not teach use of CD56 in negative selection, but teaches positive selection using CD59. Applicant argues that no study can be found that discusses purity level of the resultant RPE. It is noted here, that it is not clear to which “resultant RPE cells” Applicant is referring. This argument could be referring to purity of RPE following negative selection for CD56 or positive selection for CD59, given the context in the argument. Applicant argues that positive selection using CD59, as taught by Choudhury .
Applicant argues that Sundberg concerns study of expression profiles of stem cells and neural derivatives and positive selection using CD56 and that Sundberg does not mention RPE cells or negative selection using CD56. In response, while Sundberg is not specifically directed towards purification of RPE, it is relied upon for teaching enrichment of desired, differentiated cells, in general. Sundberg desired isolation of early neural precursors and thus used CD56 in positive selection of those cells. If one were interested in more differentiated cells, such as RPE, use of CD56 would be negative selection to remove CD56-expressing neural progenitors that failed to give rise to RPE.  Sundberg teaches CD56 as a marker of early neural differentiation, which would constitute a contaminating cell in the studies of Choudhary. As well, Sundberg does not teach only CD326 as a marker of pluripotent cells to be used in negative selection, but also teaches CD24 and CD90 as markers of pluripotent cells. Sundberg was not specifically directed towards purification of RPE and is relied upon for enrichment of differentiated cells in general. Sundberg is not replied upon for purification of RPE, per se.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208  USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (stating prior art “must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole”)

Given that it is held that the method as claimed is rendered obvious by the combination of references, we must turn to Applicant’s arguments of unexpected results. Applicant argues that the main claim (claim 1) has been amended to require at least a 95% pure population of RPE cells. In response, it is noted that claim 1 now reads “wherein the RPE-enriched cell population is at least 90% pure RPE cells as measured using PMEL17 as a marker”. Thus, the claims require the population comprise at least 95% PMEL17-expressing cells. Applicant argues this result would be unexpected in light of the notion that negative selection will typically provide a less pure cell population than positive selection. Therefore, Applicant argues that one of skill would be surprised that negative selection would be capable of isolating RPEs to a purity of 95% or greater. 
In response, the claims are to isolation of a population wherein at least 90% of the cells express PMEL17 after removal of cells expressing 3 markers. In a sense, this could be considered positive selection for 3 contaminating markers. PMEL17, being a marker of more mature, differentiated cells, would not be expected to co-express CD56, CD24 or CD90. Thus, it should be taken into consideration that 3 rounds of negative selection are encompassed b the claims. 

Applicant argues Choudhury does not teach a purity level for RPE cells isolated using negative selection and this must indicate that the data is not good. In response, Choudhury focuses on positive selection and this fails to support that negative selection would not work. Furthermore, this argument sufficient to support the argument of unexpected results as the results are not unexpected given a starting purity of 95.5%.
Applicant provides two additional figures from the declaration submitted by Dr. Lucas Chase on 02/28/2019. They support >90% expression of each of 4 markers (with some exceptions) using various combinations of negative selections. However, as set forth above, at least 90% expression of PMEL17 is not unexpected from a starting population wherein 95.5% of the cells express PMEL17. 
In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. See In re Borkowski, 595 F.2d 713, 184 USPQ 29 (CCPA 1974); In re Goodman, 339 F.2d 228, 144 USPQ 30 (CCPA 1964). 
It should also be established that the differences in the results are in factunexpected and unobvious and of both statistical and practical significance. In reMerck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 USPQ 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632